Citation Nr: 1727223	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-19 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to nonservice-connected VA pension benefits.


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination by the Department of Veterans Affairs (VA) Pension Management Center in Philadelphia, Pennsylvania.

In January 2016, the Board remanded the claim for further development. It has now been returned for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim, so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

The Veteran seeks to establish basic eligibility to be awarded nonservice-connected pension benefits. In sum, there is no dispute as to whether his present incarceration is a bar to his actual receipt of nonservice-connected pension payments; rather, the essential legal question at issue is whether the Veteran's incarceration is a bar to establishing the underlying entitlement to nonservice-connected pension benefits regardless of the bar to receiving associated pension payments. The Board previously instructed the AOJ to fully develop the issue of basic eligibility for nonservice-connected pension benefits in its January 2016 remand.

The record reflects that the Veteran was not provided an audiological examination while incarcerated because the facility in which he is currently located did not have audiological equipment and the VA was unable to transport audiological equipment to the correctional facility. It is unclear, however, if the facility would be unable to perform a general medical examination of the Veteran in conjunction with his claim for nonservice-connected pension. As such, the Veteran should be afforded another chance at a VA examination while he is incarcerated.

The Board is cognizant that the RO attempted to schedule a VA examination, but the correctional facility where the Veteran is currently held never followed up regarding how the correctional facility would be willing to proceed. However, to ensure full compliance with the duty to assist an incarcerated Veteran in the context of VA examinations, a remand is necessary so additional attempts to arrange an examination can be made, if possible. See VA Manual M21-1, Part III, Subpart iv.3.F.2.d.

Prior to arranging for the examination, the AOJ should make all appropriate efforts to obtain records of medical treatment and evaluation the Veteran received in prison dated since September 2011.

The Board also notes that the Veteran has not provided income/net worth statements, and should be provided another opportunity to provide this information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. With appropriate assistance from the Veteran, secure copies of complete records of the medical treatment and evaluation he has received in prison dated since September 2011. If possible, the Veteran should simply submit the records himself in order to expedite this case.
 
2. Afford the Veteran the opportunity to provide updated income information. Specifically, provide him with VA Form 21-0516, Improved Pension Eligibility Verification Report and ask him to submit updated income information.

Inform the Veteran that his income and unreimbursed medical expenses must be determined for each year since September 2011, and afford him the opportunity to provide information and documentation regarding medical expenses incurred since that time. Specifically, provide the Veteran with VA Form 21-8416 (Medical Expense Report), and ask him to report an additional medical expenses incurred since September 2011.

3. Attempt to afford the Veteran with an appropriate examination or examinations pertaining to his claim for nonservice-connected pension.

In attempting to arrange for the VA examination, the AOJ should specifically follow the instructions provided by Manual M21-1, Part III, Subpart iv.3.F.2.d. The AOJ and/or the local VHA Medical Examination Coordinator must confer with prison authorities to determine whether the Veteran should be:

A) Escorted to a VA medical facility for examination by VHA personnel; or
B) Examined at the prison by VHA personnel; or
C) Examined at the prison by a fee basis provider contracted by VHA; or
D) Examined at the prison by prison medical providers at VA expense.

If an examination could not be undertaken, all efforts made to attempt to arrange for the VA examination through the above means must be specifically documented in the claims file, including identifying and requesting the assistance of the appropriate prison officials and documenting the specific responses received from prison officials.

4. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the issue on appeal, considering all evidence of record. If the benefit sought on appeal remains denied, provide the Veteran a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


